DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11, 18 and 19 in the reply filed on February 24, 2021 is acknowledged.
Claims 12-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2021.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0055], “me be” should read –may be--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 11, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2013/0108470 (Weisse hereinafter).
With regard to claim 1, Weisse discloses an airfoil comprising:
a body having rib nodes that define a node cavity (16) therein;
a cover panel (14) carried on the body over the rib nodes (16), the cover panel (14) including tabs (46) that project into the node cavities (16); and
plugs (40) disposed in the node cavities (16) and pinching the tabs (46) against the node cavities (16), locking the cover panel (14) on the body.
With regard to claim 2, Weisse discloses the airfoil as recited in claim 1, wherein each of the plugs (40) includes an exposed surface that is flush with the cover panel (40) (Fig. 3 shows the plug (40) being flush with the inner section (32) of the cover panel (14)).
With regard to claim 3, Weisse discloses the airfoil as recited in claim 1, wherein each of the rib nodes includes an undercut (Fig. 5 and paragraphs [0039], [0040] and [0041]).
With regard to claim 4, Weisse discloses the airfoil as recited in claim 1, wherein the cover panel (14) includes a plurality of the tabs in each of the node cavities (16) (Fig.’s 3 and 4A).
With regard to claim 5
With regard to claim 6, Weisse discloses the airfoil as recited in claim 1, wherein the cover panel (14) is a fiber-reinforced polymer composite, and the body is metal (paragraphs [0024] and [0025]).
With regard to claim 11, Weisse discloses the airfoil as recited in claim 1, wherein each of the plugs (40) includes an exposed surface that is flush with the cover panel (14) (Fig. 3 shows the plug (40) being flush with the inner section (32) of the cover panel (14)), each of the rib nodes includes an undercut (Fig. 5 and paragraphs [0039], [0040] and [0041]), the cover panel (14) includes a plurality of the tabs in each of the node cavities (16) (Fig.’s 3 and 4A), and the tabs are folds bent from the cover panel (tabs (46) are bent from the inner section (32) of the cover panel (14) as seen in Fig. 5).
With regard to claim 18, Weisse discloses a gas turbine engine comprising: 
a fan;
a compressor section;
a combustor in fluid communication with the compressor section; and 
a turbine section in fluid communication with the combustor (paragraphs [0001] and [0002]), the fan having airfoils that each include
a body having rib nodes that define a node cavity (16) therein,
a cover panel (14) carried on the body over the rib nodes, the cover panel (14) including tabs (46) that project into the node cavities (16), and
plugs (40) disposed in the node cavities (16) and pinching the tabs (46) against the node cavities (16), locking the cover panel (14) on the body.
With regard to claim 19, Weisse discloses the gas turbine engine as recited in claim 18, wherein each of the plugs (40) includes an exposed surface that is flush with .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisse.
With regard to claim 7, Weisse teaches the airfoil as recited in claim 1.  Weisse does not teach wherein each of the node cavities is symmetric.
Since Applicant has not disclosed that the node cavities being symmetric solves any stated problem or is for any particular purpose above the fact that this defines the 
With regard to claim 8, Weisse teaches the airfoil as recited in claim 1.  Weisse does not teach wherein each of the node cavities is round.
Since Applicant has not disclosed that the node cavities being round solves any stated problem or is for any particular purpose above the fact that this defines the shape of the node cavities and it appears that the apparatus of Weisse would perform equally well with round node cavities as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of Weisse by utilizing the specific shape as claimed for the purpose of defining the shape of the node cavities.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisse in view of USPAP 2015/0354375 (McComb hereinafter).
With regard to claim 9, Weisse discloses all of the limitations except for wherein the plugs are polymer based.
McComb teaches an airfoil (40) with an interior cavity (Fig. 3) filled with a plug (58) that is made of a fiber-reinforced polymer composite (paragraph [0042]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Weisse by forming the plugs of a fiber-reinforced polymer composite as taught in McComb for the purposes of increasing impact tolerance while decreasing weight (paragraph [0042] of McComb).
With regard to claim 10, the Weisse modification with regard to claim 9 discloses the airfoil as recited in claim 1, wherein the plugs are fiber-reinforced polymer composite.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2017/0343007, 2013/0039774, 2014/0050589 and 2020/0300093 as well as USP 10,934,850 all teach an airfoil with a cover panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745